Case 7:14-cr-O0500-NSR Document 180 Filed 05/05/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
No. 14 Cr. 500-03 (NSR)
KEVIN GRAHAM,
ORDER
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

On April 22, 2020, pro se Defendant filed an application seeking an Emergency Compassionate
Release pursuant to § 3582(c)(1)(A). Defendant states he suffers from chronic asthma and an
unknown condition which will be life threatening if he were to contract COVID-19. However,
Defendant is unable to access his medical records.

It is hereby ORDERED that the Bureau of Prisons release to pro se Defendant and the Court,
within five business days of this Order:

(1) Defendant’s complete medical records from the time he/she entered into the custody of the
Bureau of Prisons to the present, and

(2) any documents or other records relating to the Bureau of Prisons’ designation of the
Defendant as “high-risk” in regard to the ongoing COVID-19 pandemic.

The Bureau of Prisons is directed to mail a copy of Defendant’s medical records to him at:
Kevin Graham, Reg. No. 71211-054, F.C.I. Fort Dix, Federal Correctional Institution, P.O. Box 2000,
Fort Dix, New Jersey 08640. Due to the Court working remotely and not having access to its mail, the
Court requests the Bureau of Prisons email a copy of the medical records to the Court at

RomanN YSDchambers@nysd.uscourts.gov .

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC ®&

| DATE FILED:_ S/S 12620.

 

 

 
Case 7:14-cr-O0500-NSR Document 180 Filed 05/05/20 Page 2 of 2

The Government is directed to serve a copy of this Order on the Bureau of Prisons and file

proof of service.

Chambers has mailed a copy of this Order to the Defendant.

Dated: May 5, 2020 SQLORDERED:>;
White Plains, New York en —_

wt 5 a eon
”

F*

 

“NELSON S. ROMAN
United States District Judge
